Case 1:19-cr-00037-JPJ-PMS Document 76 Filed 01/08/20 Page 1 of 6 Pageid#: 137




                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                       ABINGDON DIVISION

      UNITED STATES OF AMERICA,                     )
                                                    )
                Plaintiff,                          )
                                                    )
      vs.                                           )       CASE NO 1:19CR00037-00
                                                    )
      RHONDA ANN BEACH, et al                       )
                                                    )
                Defendant.                          )

                                  SENTENCING MEMORANDUM

                COMES NOW the defendant, Rhonda Ann Beach, by counsel, and respectfully

      submits the following Sentencing Memorandum, stating as follows:

                On October 18, 2019, Rhonda Ann Beach pled guilty to Counts Three of a three

      count Indictment, in violation of 18 U.S.C. § 1001. The Court, in attempting to determine

      the appropriate sentence in this matter, is guided by the factors enumerated in 18 U.S.C. §

      3553(a)(2) and must impose a sentence no greater than that sufficient to reflect the serious

      of the offense, promote respect for the law, provide just punishment for the offense; afford

      adequate deterrence to criminal conduct, protect the public from further crimes of the

      defendant and provide the defendant with education, vocational training, medical care or

      other correctional treatment in the most effective manner. U.S. v. Gall, 128 S.Ct. 586

      (2007).

                Departures or variances from the guidelines range in the sentence must be based

      upon an “individualized assessment based on the particular facts of the case before it.”

      United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009). This should be occasioned by

      the Court whether the departure is above, below or within the Guidelines range.

      Additionally, the Court should consider the person before it as an individual as every case


                                                                                                    1
Case 1:19-cr-00037-JPJ-PMS Document 76 Filed 01/08/20 Page 2 of 6 Pageid#: 138



      is a “unique study in the human failings that sometimes mitigate, sometimes magnify, the

      crime and the punishment to ensue.” Koon v. United States, 518 U.S. 81, 113 (1996).

       The Sentencing Guidelines are advisory only. See United States v. Booker, 543 U.S. 220

      (2005). The Supreme Court in U.S. v. Gall, 128 S.Ct. 586, rejected mindless uniformity

      and explicitly recognized that a “deferential abuse-of-discretion standard could

      successfully balance the need to reduce unjustifiable disparities across the Nation and

      consider every convicted person as an individual.” Id. at 598 n.8. Moreover, simply by

      “correctly calculat[ing] and review[ing] the guideline range,” a judge “necessarily [gives]

      significant weight and consideration to the need to avoid unwarranted disparities.” Id. at

      599. The Courts serve a critical function in the continued promulgation and modification

      of the Sentencing Guidelines. In Rita v. United States, 127 S. Ct. 2456 (2007), Justice

      Breyer described the intended evolution of the Guidelines, saying that the Commission’s

      work is “ongoing,” that it “will” collect statements of reasons when district courts impose

      non-guideline sentences, that it “may” obtain advice from prosecutors, defenders, law

      enforcement groups, civil liberties associations, experts in penology, and others, and that it

      “can revise the Guidelines accordingly.” This ideal set forth by Justice Breyer can only be

      realized if district courts disagree with the guidelines when warranted by policy

      considerations, and communicate those disagreements to the Sentencing Commission

      though their sentencing decisions.

               18 U.S.C. § 3553(a) and the Individualized Assessment of Ms. Beach

            Rhonda Ann Beach is 52 year old who has suffered from Muscular Dystrophy since

      age 15. The condition is permanent and progressive and she has become wheelchair

      bound following five hip replacement surgeries. She is on a very elaborate medication

      regimen to manage her pain from the disease. She suffers from anxiety and depression

      and is being treated for the same. She lives with her elderly mother Leanna Beach in

                                                                                                    2
Case 1:19-cr-00037-JPJ-PMS Document 76 Filed 01/08/20 Page 3 of 6 Pageid#: 139



      Lebanon, Virginia. Ms. Beach is twice divorced from which she had a daughter, Desari

      Marie Schossig, the co-defendant in the instant matter and another daughter, Michelle

      Crescenzo, who lives in Virginia Beach.

            Ms. Beach has, historically, been a law-abiding citizen. She is before this Court on

      her first criminal charge. She has fully accepted responsibility for the charges, expressed

      contrition regarding her actions and cooperated with the Government in prosecuting the

      matter. See attached Exhibit. She has entered into a plea agreement in a timely fashion,

      thus preventing the Government from having to expend additional resources.

             Ms. Beach acknowledges that she made a poor judgment in failing to inform the

      investigators of her involvement in assisting the telephonic communications between her

      daughter and the target of the search, Brandon Whitt. She was motivated by her desire to

      protect her daughter from being charged and the emotional harm she feared she would be

      subjected to from Whitt going to prison. In retrospect, she is of the position that she and

      her daughter would have been better served to have simply told the investigators what they

      knew and cease communication with Whitt. She deeply regrets the poor decision and the

      criminal conviction she will forever wear as a result.

             Ms. Beach is in agreement with the findings of the presentence investigation report

      and would request the Court to allow her to be sentenced to a term of probation. Given the

      lack of her criminal history, she is a Category I offender and the Guideline range would

      fall within Zone A, even assuming the Court were to sustain the Government’s objection

      to the presentence report and find that Ms. Beach’s subsequent telephone calls were

      warning signals to her daughter in an attempt to obstruct justice and should be considered

      relevant conduct for a two level upward enhancement. Ms. Beach will be a model

      probationer and is well suited to succeed on the same. A review of the §3553 sentencing

      factors the Court is required to consider would weigh in favor of the imposition of a

                                                                                                    3
Case 1:19-cr-00037-JPJ-PMS Document 76 Filed 01/08/20 Page 4 of 6 Pageid#: 140



      sentence of probation. It is clear that Ms. Beach has been a law-abiding citizen for more

      than 30 years of her adult life. She poses little to no risk of committing future crimes and

      the criminal exposure she has already suffered has been sufficient to promote a healthy

      respect for the law and to deter any future similar acts. These goals can be accomplished

      through the service of a term of probation without placing the significant burden and cost

      of a term of incarceration upon the public coiffures.


                                                  RHONDA ANN BEACH
                                                    - BY COUNSEL -
      /s/




      JEFFREY L. CAMPBELL
      Virginia Bar Number: 45247
      CAMPBELL LAW FIRM, P.C.
      709 N. Main Street
      Post Office Box 986
      Marion, Virginia 24354
      Telephone No.: (276) 783-8197
      Facsimile No.: (276) 783-8198
      E-mail: jeff@campbelllawfirmva.com

                                   CERTIFICATE OF SERVICE

             I, Jeffrey L. Campbell, Counsel for Defendant, Rhonda Ann Beach, do hereby

      certify that I electronically filed the Defendant’s Sentencing Memorandum with the Clerk

      of the Court using the CM/ECF system which will send notification of such filing to

      Cagle Juhan, Assistant United States Attorney for the Western District of Virginia, by

      electronic mailing to USAVAW.ECFAbingdon@usdoj.gov and to all other counsel of

      record, on this the ___ day of January, 2020.


      /s/



                                                                                                     4
Case 1:19-cr-00037-JPJ-PMS Document 76 Filed 01/08/20 Page 5 of 6 Pageid#: 141




      JEFFREY L. CAMPBELL
      Virginia Bar Number: 45247
      CAMPBELL LAW FIRM, P.C.
      709 N. Main Street
      Post Office Box 986
      Marion, Virginia 24354
      Telephone No.: (276) 7783-8197
      Facsimile No.: (276) 783-8198
      E-mail: jeff@campbelllawfirmva.com




                                                                             5
Case 1:19-cr-00037-JPJ-PMS Document 76 Filed 01/08/20 Page 6 of 6 Pageid#: 142



                     Rhonda Beach Statement of Acceptance of Responsibility

   I would like to take this time to apologize to the court system and also to Mr.
   Marcus Ball, I take full responsibility for my actions I am very sorry that I did not
   mention to Mr. Ball about the phone call I did honestly and truly forget but take
   responsibility for it and I am very sorry that I inconvenienced this court system and
   also Mr. Ball I pray that you will accept my apology and I’m very sorry for being so
   irresponsible and foolish thank you very much sincerely yours Rhonda beach




                                                                                       6
